Citation Nr: 1826930	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1967 to October 1970 and August 1974 to March 1984.  
His awards and decorations include the Purple Heart, Vietnam Service Medal, Vietnam Campaign Medal, and the National Defense Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD with an initial rating of 30 percent, effective April 22, 2013.  During the pendency of the appeal, in an October 2014 rating decision, the RO assigned a rating of 50 percent for PTSD, effective April 22, 2013.  

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood; anxiety; chronic sleep impairment; suspiciousness; panic attacks; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).




							
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected PTSD warrants a rating higher than 50 percent.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, an April 2013 VA mental health note indicates the Veteran was diagnosed with mood disorder not otherwise specified (NOS), anxiety disorder NOS, marijuana abuse, and rule out alcohol abuse.  The Veteran reported having suicidal thoughts two weeks prior to the clinical visit, but stated that he had no suicidal intent or plan.  He denied any history of suicide attempts and remained hopeful for the future to get better.  The Veteran also reported depression; anxiety; nervousness; trouble falling and staying asleep; nightmares; irritability; hearing noises; sudden anger triggered by his son's drinking; and physical and verbal aggression toward his son, including shoving him.  The Veteran stated that he lived with his son and girlfriend, but he desired to be alone when he felt depressed or anxious.  He stated that he was living to take care of his cat and dog and he had future plans to travel the country in an RV with his girlfriend.  The Veteran denied any delusions, euphoria, mania, or mood swings.  On examination, the clinician noted that that the Veteran had good hygiene and grooming, linear thought, good judgment and insight, and regular speech.  There was no evidence of psychomotor agitation or retardation, abnormal movements, hallucinations, delusions, paranoia, obsessions, or suicidal/homicidal ideation or plans. 

The Veteran received a VA examination in January 2014 and the diagnoses included PTSD; alcohol abuse; and cannabis abuse.  The examiner noted that the Veteran exhibited symptoms of markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings); irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  The examiner also noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As to the Veteran's level of occupational and social impairment, the examiner stated that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran had poor eye contact and wore sunglasses during the examination.  The examiner also noted that the Veteran had depressed mood, constricted affect, and tangential thought process.  The Veteran denied any suicidal or homicidal ideations. 

The Veteran was seen in the VA Behavioral Medicine Clinic in March 2015, and he reported forgetfulness, anxiety, and feeling that he got too much sleep.  The clinician noted there were no concerns for suicidal/homicidal ideations or hopelessness and the Veteran was future-oriented.  The Veteran presented in age-appropriate clothing, though unshaven, and he had appropriate and congruent affect.  The clinician noted logical, goal-directed, and circumstantial thought form, with poor to fair insight and judgment.  The Veteran denied hallucinations, paranoia, and delusions. 

During a February 2017 telephonic mental health functional assessment, the Veteran described experiencing anger when others made him feel upset, as well as road rage when driving.  He denied any suicidal thoughts, aggressiveness, or violence within the past 30 days.  He further denied any current hallucinations, suicidal or homicidal ideation or plans, and any prior suicide attempts. 

The Veteran has submitted lay statements in support of his claim.  In an April 2013 statement, the Veteran reported feelings of guilt, worthlessness, loss of self-control, and anger.  He stated that his relationship with his son was disappointing and that he tried to guide his son toward seeking professional help for his drinking.  He also reported anxiety attacks and stated that he blacked out occasionally and became disoriented and confused.  In an April 2014 statement, the Veteran reported more frequent panic attacks, short and long term memory loss, mood and anger issues daily, explosive episodes of road rage, and sudden outbursts of anger that affected his relationship with his girlfriend.  He stated that he struggled with alcohol abuse and with interacting with people.  He also reported difficulty sleeping, difficulty establishing and maintaining effective work, loss of motivation, and forgetting to complete tasks.  In a statement dated October 2014, the Veteran reported feeling daily depression, severe anxiety, and impaired impulse control, and stated that he had always suffered from social impairment.  He further stated that if provoked, he was easily triggered and it was hard to control his rage and anger.  In addition, he stated that he bumped heads with his son, who is a combat Veteran with severe PTSD. 

The Veteran's symptoms are not so severe as to warrant a 70 percent rating.  For the period on appeal, the Veteran's PTSD was primarily manifested by depressed mood; anxiety; chronic sleep impairment; suspiciousness; panic attacks; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran did have some impaired impulse control, as well as suicidal thoughts in April 2013, the overall picture of the Veteran's psychiatric disorder did not more nearly approximate the criteria for a 70 percent rating.  The Veteran stated that his conflicts with his son arise from his son's consumption of alcohol and his son's severe PTSD.  Additionally, the Veteran's road rage was reportedly in response to other drivers on the road.  The Board acknowledges that although the Veteran reported strained relationships with his son and girlfriend due to his PTSD, the evidence does not demonstrate a complete inability to establish and maintain effective relationships.  Throughout this period, the Veteran was consistently noted as appropriately dressed, with adequate hygiene.  In addition, he consistently denied any suicidal thoughts since 2013.  Finally, the Veteran did not have a history of obsessional rituals, speech that was intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting his ability to function, spatial disorientation, or similar symptoms.

Furthermore, the evidence of record does not show total occupational and social impairment as to warrant a 100 percent rating.  While it has been demonstrated that the Veteran has significant symptoms of PTSD, those symptoms have not prevented the Veteran from maintaining certain relationships, as he has maintained a relationship with his girlfriend, albeit strained, and planned to travel the country with her.  There is no indication of intermittent inability to perform activities of daily living.  As set forth above, the Veteran was casually dressed on examination with good hygiene.  While the Veteran's disability has some occupational impacts, it does not rise to the level of total occupational impairment.  Furthermore, the evidence has demonstrated that the Veteran does not suffer from disorientation to time or place, delusions or hallucinations, gross impairment in thought processes or communication, or grossly inappropriate behavior.  Despite physical confrontations in response to his son's drinking, there is no evidence of a persistent danger of the Veteran hurting himself or others, as the Veteran has consistently denied suicidal and homicidal intent or plan, and he has been future-oriented throughout the period on appeal.      

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  

Accordingly, the Board finds that the evidence of record weighs heavily against a finding of a rating higher than 50 percent.


ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


